
	
		II
		110th CONGRESS
		1st Session
		S. 2241
		IN THE SENATE OF THE UNITED STATES
		
			October 25, 2007
			Mr. Allard (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide consistent enforcement authority to the Bureau
		  of Land Management, the National Park Service, the United States Fish and
		  Wildlife Service, and the Forest Service to respond to violations of
		  regulations regarding the management, use, and protection of public land under
		  the jurisdiction of those agencies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Land Fire Regulations
			 Enforcement Act.
		2.Consistent
			 enforcement authority regarding national park system land, national forest
			 system land, and other public land
			(a)Land Under
			 Jurisdiction of Bureau of Land ManagementSection 303(a) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1733(a)) is
			 amended—
				(1)by striking
			 (a) The Secretary and inserting the following:
					
						(a)Regulations
							(1)In
				generalThe
				Secretary
							;
				(2)by striking the
			 second sentence;
				(3)in the third
			 sentence, by striking Any person charged and inserting the
			 following:
					
						(2)Court
				proceduresAny person
				charged
						;
				and
				(4)by adding at the
			 end the following:
					
						(3)Knowing
				violationsAny person who knowingly violates or fails to comply
				with any of the provisions of this Act or any regulation issued under this Act
				shall be—
							(A)guilty of a Class
				A misdemeanor; and
							(B)subject
				to—
								(i)a
				fine under section
				3571 of title 18, United States Code;
								(ii)imprisonment
				under section 3581 of title 18, United States Code; or
								(iii)fine and
				imprisonment under those sections.
								(4)Other
				violationsAny person who otherwise violates or fails to comply
				with any of the provisions of this Act or any regulation issued under this Act
				shall—
							(A)be guilty of a
				Class B misdemeanor;
							(B)be subject
				to—
								(i)a
				fine under section
				3571 of title 18, United States Code;
								(ii)imprisonment
				under section 3581 of title 18, United States Code; or
								(iii)fine and
				imprisonment under those sections; and
								(C)pay all costs of
				the proceedings associated with the violation or failure to
				comply.
							.
				(b)National Park
			 System Land
				(1)EnforcementSection
			 3 of the National Park Service Organic Act (16 U.S.C. 3) is amended—
					(A)in the first
			 sentence—
						(i)by
			 striking That the Secretary and inserting the following:
							
								(a)Regulations for
				use and management; enforcement
									(1)In
				generalThe Secretary
									;
				and
						(ii)by
			 striking Service, and all that follows through
			 proceedings. and inserting Service.;
						(B)in subsection (a)
			 (as designated by subparagraph (A)(i)) by adding at the end the
			 following:
						
							(2)Knowing
				violationsAny person who knowingly violates or fails to comply
				with any of the provisions of this Act or any regulation issued under this Act
				shall be—
								(A)guilty of a Class
				A misdemeanor; and
								(B)subject
				to—
									(i)a
				fine under section
				3571 of title 18, United States Code;
									(ii)imprisonment
				under section 3581 of title 18, United States Code; or
									(iii)fine and
				imprisonment under those sections.
									(3)Other
				violationsAny person who otherwise violates or fails to comply
				with any of the provisions of this Act or any regulation issued under this Act
				shall—
								(A)be guilty of a
				Class B misdemeanor;
								(B)be subject
				to—
									(i)a
				fine under section
				3571 of title 18, United States Code;
									(ii)imprisonment
				under section 3581 of title 18, United States Code; or
									(iii)fine and
				imprisonment under those section; and
									(C)pay all costs of
				the proceedings associated with the violation or failure to
				comply.
								;
					(C)in the second
			 sentence, by striking He may also, upon and inserting the
			 following:
						
							(b)Special
				Management Authorities
								(1)In
				generalThe Secretary of the Interior may,
				on
								;
					(D)in the third
			 sentence, by striking He may also provide and inserting the
			 following:
						
							(2)Animal and
				plantsThe Secretary of the Interior may
				provide
							;
				and
					(E)in the fourth
			 sentence, by striking No natural, and inserting the
			 following:
						
							(c)Lease and Permit
				AuthoritiesNo
				natural
							.
					(c)National
			 Wildlife Refuge System LandSection 4(f) of the National Wildlife
			 Refuge System Administration Act of 1966 (16 U.S.C. 668dd(f)) is amended by
			 striking paragraphs (1) and (2) and inserting the following:
				
					(1)Knowing
				violationsAny person who knowingly violates or fails to comply
				with any of the provisions of this Act or any regulation issued under this Act
				shall—
						(A)be guilty of a
				Class A misdemeanor;
						(B)be subject
				to—
							(i)a
				fine under section
				3571 of title 18, United States Code;
							(ii)imprisonment
				under section 3581 of title 18, United States Code; or
							(iii)fine and
				imprisonment under those sections; and
							(C)pay all costs of
				the proceedings associated with the violation or failure to comply.
						(2)Other
				violationsAny person who otherwise violates or fails to comply
				with any of the provisions of this Act or any regulation issued under this Act
				shall—
						(A)be guilty of a
				Class B misdemeanor;
						(B)be subject
				to—
							(i)a
				fine under section
				3571 of title 18, United States Code;
							(ii)imprisonment
				under section 3581 of title 18, United States Code; or
							(iii)fine and
				imprisonment under those sections; and
							(C)pay all costs of
				the proceedings associated with the violation or failure to
				comply.
						.
			(d)National Forest
			 System LandThe eleventh undesignated paragraph under the heading
			 Surveying the public
			 lands of the Act of June 4, 1897 (16 U.S.C. 551) is
			 amended to read as follows:
				
					The Secretary
				of Agriculture shall make provisions for the protection of the National Forest
				System (as defined in section 11 of the Forest and Rangeland Renewable
				Resources Planning Act of 1974 (16 U.S.C. 1609)) against
				destruction by fire and depredations. The Secretary may issue such regulations
				and establish such service as would insure the objects of the National Forest
				System, including regulating the occupancy and use of the National Forest
				System and protecting National Forest System land from destruction. Any person
				who knowingly violates any regulation issued under this paragraph shall be
				guilty of a Class A misdemeanor and shall be subject to a fine under
				section
				3571 of title 18, United States Code, imprisonment under
				section 3581 of title 18, United States Code, or fine and imprisonment under
				those sections. Any person who otherwise violates any regulation issued under
				this paragraph shall be guilty of a Class B misdemeanor, subject to a fine
				under section
				3571 of title 18, United States Code, imprisonment under
				section 3581 of title 18, United States Code, or fine and imprisonment under
				those sections. A person who violates any regulation issued under this
				paragraph may also be ordered to pay all costs of the proceedings. Any person
				charged with the violation of a regulation issued under this paragraph may be
				tried and sentenced by any United States magistrate judge specially designated
				for that purpose by the court by which the magistrate judge was appointed, in
				the same manner and subject to the same conditions provided for in subsections
				(b) through (e) of section 3401 of title 18, United
				States
				Code.
					.
			3.Establishment of
			 minimum fine for violation of public land fire regulations during fire
			 ban
			(a)Land Under
			 Jurisdiction of Bureau of Land ManagementSection 303(a) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1733(a)) (as amended by
			 section 2(a)) is amended by adding at the end the following:
				
					(5)Minimum
				fineIn the case of a regulation issued under this section
				regarding the use of fire by individuals on public land, if the violation of
				the regulation was the result of reckless conduct, occurred in an area subject
				to a complete ban on open fires, and resulted in damage to public or private
				property, the fine shall be not less than
				$500.
					.
			(b)National Park
			 System LandSection 3(a) of the National Park Service Organic Act
			 (16 U.S.C.
			 3(a)) (as designated by section 2(b)) is amended by adding at
			 the end the following:
				
					(4)Minimum
				fineIn the case of a rule or regulation issued under this
				subsection regarding the use of fire by individuals on the land, if the
				violation of the rule or regulation was the result of reckless conduct,
				occurred in an area subject to a complete ban on open fires, and resulted in
				damage to public or private property, the fine shall be not less than
				$500.
					.
			(c)National Forest
			 System LandThe eleventh undesignated paragraph under the heading
			 Surveying the public
			 lands of the Act of June 4, 1897 (16 U.S.C. 551) (as
			 amended by section 2(d)) is amended by adding at the end the following:
			 In the case of a regulation issued under this paragraph regarding the
			 use of fire by individuals on National Forest System land, if the violation of
			 the regulation was the result of reckless conduct, occurred in an area subject
			 to a complete ban on open fires, and resulted in damage to public or private
			 property, the fine shall be not less than $500..
			
